Title: From John Adams to Elbridge Gerry, 13 December 1785
From: Adams, John
To: Gerry, Elbridge


     
      Dear Sir
      Grosvenor Square Decr. 13. 1785.
     
     It was but last Week that I received your Letter of the 14th. of July.— With regard to the Money borrowed by me, and applid to the discharge of Mr Morris’s Draughts, My Bankers in Amsterdam have as they inform me, transmitted their Accounts both to the Board of Treasury and Mr Barclay.— By them it will appear that Several Millions of Livres I mean were remitted to Le Couteulx at Paris, and by him to Mr Morris in Dollars by the Way of the Havannah. Several Millions more have been paid to Mr Grand upon Mr Morris’s Draughts, and several Millions more were paid at Amsterdam upon his Draughts in favour of Individuals Bills which he Sold at an handsome Exchange.
     The Spirit of the Mass. & N. Hamp. Navigation Acts are admired and applauded, and if they had been or would be followed by the other States would be practicable. But I pretend not to be able to judge at this distance. That every Thing may be taken into Consideration I enclose you an ordonnance of France, which is suspected to be a Retaliation for those Acts
     The Arret of 18. septr. gives a Bounty of ten Livres a Quintal upon

all French Fish imported into their Islands or into the Marketts of Spain, Portugal or Italy The Arret of the 25 of septr, increases the Duty upon foreign Fish imported into their Islands, to five Livres a Quintal. These two make a Difference of fifteen Livres a Quintal in favour of French Fish and against American and English. This is a serious Blow to the British Fishery, and if it were possible to make the Ministry understand it, they would see the necessity of opening the Trade of Newfoundland, that their Fishery might be Supplied from Us.— if it is not done, their Fishery will Suffer. As our Fishery appears to me, very deeply interrested in these Ordonnances, I think you are the fittest Person in the World to send them to. But I think you would do well to have them inserted in the News Papers.
     It is questioned by many of our judicious Friends whether the Navigation Acts should not have been confined to Brittish Bottoms or at least to Bottoms not in Treaty with Us.
     It is now generally agreed that the People in America have been extravagant, and that this fault has introduced a greater, an exorbitant unlawfull Usury, a sort of shylockism as detestible as it is destructive.— This accursed spirit must divert all the Money from Commerce, untill the sharks have eaten up all the feebler Fish. No Accounts I ever heard from America, mortified me so much as this, as it discovers a Depravity of Heart that I could scarcely have believed, of so many, to their disgrace.
     M. De Calonne, the French Controller of Finances, has reduced the Duties upon American Oil, in French or American Bottoms to 7 Livres 10s. a Barrique weighing 520 Weight, that is to about 30 Livres a Ton.— one Louis D’or & a quarter is so much less than 18£ 3s. sterling the Duty in England that one would think it might do.— I am persuaded you may sell all the Oil you can make in France at a good rate. Mr Boylstone has sold his Cargo there very well.— The Marquis De la Fayette is very kind in assisting every body that goes upon that Business. it is a shame that our Whale Fishery should decline & Nantuckett be depopulated, when it is certain, there is a very good Markett in France. Mr Barrett is arrived, and I hope will be able to negotiate the Business.— But it should be a Capitalist, a Man who has Cash, and can give Credit. our Cash Men, are not all shy locks I hope, letting Money at 5 per Cent per Month.— if they are curse them for me as well as yourself.— a Man must have an heart harder than the paving stones, who can see so valuable a Trade as the sperma Cæti Business lost to his Country merely

because he will not employ that Money in Trade, which he letts out at such exorbitant Interest.
     I pity the Merchants from my soul, they have suffered many Ways, and particularly by the Paper Money which is very unjustly suffered to perish in their Hands. Pray desire your Friend King to write to me.
     your sincere Friend & most / humble servant
     
      John Adams.
     
    